Citation Nr: 1609174	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-41 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In May 2013, the Board remanded the issue of service connection for bilateral hearing loss to the RO for additional development.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

1.  The Veteran failed to report to a VA examination in June 2013 without good cause.

2.  Hearing loss disability was not shown in service or for many years thereafter, and there is no competent and probative evidence linking the disability to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.665 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in June 2008.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, records from the Social Security Administration (SSA), and a VA examination report. 

The Veteran was also afforded a hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO identified the issues to the Veteran, who testified as to the onset and symptoms of his claimed disability, as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R.        § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the prior remand have been undertaken to the extent possible.  The Veteran was scheduled for a VA examination.  However, as discussed in the Analysis section of this decision  below, he did not report for that examination nor has he provided "good cause"    for failing to do so.  See 38 C.F.R. § 3.655.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes to help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes    that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;       or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current bilateral hearing loss was caused by acoustic trauma he experienced throughout his period of active duty and that he has had hearing loss since that time.  At his DRO hearing, the Veteran asserted he was exposed to constant noise from heavy machinery  in the course of performing       his duties in the engine room of a destroyer.  He testified that hearing protection was not provided.  The Veteran's service personnel records (SPRs) show that he served aboard the U.S.S. Damato for 31/2 years.  The Veteran reported that after discharge from service, he was a heavy equipment operator.  He testified that, in this position, he worked in a concealed, pressurized cab and always wore hearing protection, as it was a job requirement.

The Veteran's service treatment records (STRs) do not include any treatment, findings, or diagnosis of hearing loss at any time during service.  The Veteran's hearing was reported as 15/15, bilaterally on both his entrance physical examination and his separation physical examination.

A May 2008 record of annual audiological testing results, conducted by the Veteran's post-service employer, reflecting audiometric findings for the years 1985 to 2006, was obtained and associated with the claims file.  It was noted that the Veteran was hired in July 1967.  However, this record offers no opinion as to the etiology of any hearing loss present from 1985 to 2006.

The Veteran was afforded a VA audiological examination in July 2008.  The Veteran reported a history of military noise exposure from turbines and pumps, while serving on the lower level of a ship.  The Veteran reported that no hearing protection was provided.  He also reported a 40 year history of post-service occupational noise exposure as a heavy equipment operator.  He reported that he did not utilize hearing protection for the first five years on that job.  The examiner noted that the Veteran denied any complaints of hearing loss, otalgia, otorrhea or general pain.  The Veteran denied a history of ear infections, ear surgery or hearing aid use.  The examiner noted that the Veteran served in the Navy as a mechanic from August 1963 to February 1967.  The examiner reported that audiologic testing performed as part of the VA examination indicated bilateral hearing loss.  However, the examiner noted that based on the lack of evidence in the claims file, and the lack of proximity between the dates of service and the date of the evaluation, it was his opinion that the Veteran's hearing loss was not as least as likely related to his military service.

The Veteran's post-service VA treatment records show an audiological consult in September 2009.  The Veteran complained of bilateral hearing loss that he began   to notice after his discharge from service.  The Veteran reported that he felt his hearing loss was due to military (machinist in the engine room) noise exposure without the use of ear protection devices.  The Veteran also reported a history of occupational noise exposure with the use of ear protection devices.  He did report a history of familial hearing loss regarding his mother.  Audiological evaluation revealed mild to severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.

Upon review of the record, the Board acknowledges that the Veteran has bilateral hearing loss disability as shown on the 2008 VA examination.  See 38 C.F.R. § 3.385.  However, a hearing loss disability was not shown in service or in the year following service, and there is no probative medical opinion linking the current disability to active service.

Although the 2008 examiner opined that the Veteran's hearing loss was not related to service, this opinion was found to be inadequate in the 2013 Board remand.  Accordingly, a new examination and opinion was requested.  However, the  Veteran failed to report for the examination.  The Veteran was notified in a May 2013 letter from the RO that the VA Medical Center (VAMC) would be contacting him to schedule a VA examination.  This letter also informed the Veteran of the consequences of a missed examination.  The letter was sent to the same address  that has been of record since 2008, and was not returned as undeliverable.  In June 2013, the RO was notified of the Veteran's failure to report for his scheduled VA examination.  The June 2013 supplemental statement of the case advised the Veteran of his failure to report for the examination.  In a January 2014 letter to VA, the Veteran acknowledged he "did not call back" for a hearing examination.  He requested the examination be rescheduled, but offered no good cause for his failure to report.  Indeed, the Veteran and his representative have provided no explanation for the missed examination.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 193.

Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).  Moreover, 38 C.F.R. § 3.655 provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with an original claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.665(b).

The Veteran's representative has argued that the Veteran must be afforded another VA examination to obtain another opinion, in light of his previous failure to appear.  However, as noted above, the Veteran has not demonstrated good cause for failing to report, and in accordance with 38 C.F.R. § 3.665(b), this claim is being decided based on the evidence of record.  

Because the Veteran failed to appear for his 2013 VA examination, the only medical opinion of record that addresses the possible relationship between his current bilateral hearing loss and service is the 2008 VA examiner's negative opinion.  The Board notes that the report from the September 2009 audiological consult was merely a history reported to the audiologist by the Veteran.  The audiologist did not offer an opinion, but simply transcribed the Veteran's own theory of the cause of his hearing loss.  A bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional.  LeShore v. Brown, 8 Vet. App 406, 409 (1995).  Thus, there is no competent and probative medical opinion which can serve a basis to grant the Veteran's claim.

While the Veteran believes his current hearing loss is related to service, the Veteran is not shown to possess any medical or audiological expertise; thus, his opinion as to the existence of a hearing loss disability at a given time or as to the etiology of his hearing loss is not competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current hearing loss disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion as to the onset and etiology of his hearing loss disability is not a competent medical opinion. 

In short, there is no probative evidence of hearing loss disability in service or within one year following discharge from service, and there is no competent and probative medical opinion linking the Veteran's current hearing loss disability to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


